Order entered December 8, 2014




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-14-00638-CR
                                    No. 05-14-00639-CR

                             ZANTAR LADON KELLY, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                     Trial Court Cause Nos. F13-00158-S, F07-60023-S

                                         ORDER
       The Court REINSTATES these appeals.

       On December 4, 2014, we ordered the trial court to appoint new counsel to represent

appellant in these appeals. We have received the trial court’s order appointing Bruce Kaye as

appellant’s new attorney.

       We DIRECT the Clerk to list Bruce Kaye as appellant’s appointed attorney of record.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.



                                                    /s/   ADA BROWN
                                                          JUSTICE